NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 20, 2019*
                                 Decided June 21, 2019

                                         Before

                        MICHAEL S. KANNE, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 18‐3523

IN RE: MICHAEL FRANCIS and                     Appeal from the United States District
CARMEN J. FRANCIS,                             Court for the Southern District of Indiana,
      Debtors‐Appellants.                      Indianapolis Division.

                                               No. 1:18‐cv‐00049‐JRS‐MJD

                                               James R. Sweeney II,
                                               Judge.

                                       ORDER

        Michael and Carmen Francis challenge a decision of the district court to dismiss
as untimely their appeal from a ruling of the bankruptcy court. Years ago, they filed for
bankruptcy under Chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 701–784. One year
after their bankruptcy case closed and their personal debts to mortgage creditors were
discharged, they moved to reopen the case. They argued that, by seeking to foreclose on

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3523                                                                           Page 2

the mortgaged property, these creditors were violating the injunction on collecting
against discharged debts. Citing the distinction between the discharge of personal debts
in bankruptcy and the survival of a creditor’s right to foreclose on mortgaged property,
see Johnson v. Home State Bank, 501 U.S. 78, 82–83 (1991), the bankruptcy court denied
their motion to reopen and their motion to reconsider. Thirty days later, they filed a
notice of appeal to the district court. On a motion from the creditors, the district court
dismissed that appeal because the Francises filed it after the appeal deadline—14 days
from entry of the order denying the motion to reconsider. See FED. R. BANKR.
P. 8002(a)(1); In re Sobczak‐Slomczewski, 826 F.3d 429, 431–32 (7th Cir. 2016).

        On appeal to this court, the Francises cannot prevail on a contention that the
district court wrongly dismissed as untimely their appeal from the bankruptcy court. A
party must file its notice of appeal from a bankruptcy court’s decision within 14 days of
that decision. FED. R. BANKR. P. 8002(a)(1). Because this rule “is rooted in the jurisdiction
granting statute, 28 U.S.C. § 158,” failure to file a timely appeal deprives the district
court of jurisdiction. In re Sobczak‐Slomczewski, 826 F.3d at 431–32. Neither the district
court nor this court may bend the rules because of the Francises’ pro se status; federal
courts may not make equitable exceptions to jurisdictional requirements. Bowles v.
Russell, 551 U.S. 205, 214 (2007). Because the Francises appealed after the 14‐day
deadline, the district court rightly dismissed their appeal.

        A final matter: The creditors request that we initiate the process for sanctions
against the Francises because the appeal is frivolous. See FED. R. APP. P. 38. We decline
to do so. If a party desires sanctions, the Federal Rules of Appellate Procedure allow
them to make a separate motion, which counsel has not filed. See id.; Hunt v. DaVita,
Inc., 680 F.3d 775, 780–81 (7th Cir. 2012). As we said in Hunt, “[w]e see no need to take a
step that [the appellee] could have taken, albeit subject to the caution that a groundless
request for Rule 38 sanctions may itself be sanctionable.”

                                                                                AFFIRMED